Title: James Madison to David Malin and Charles B. Sedgwick, 19 November 1832
From: Madison, James
To: Malin, David,Sedgwick, Charles B.


                        
                            
                                Gentlemen
                            
                            
                                
                                    
                                
                                Nov 19. 1832
                            
                        
                        I have just recd. your letter of the 5th. Inst: informing me that I have been elected an honorary member of
                            the Phi Gamma Alpha Society of Hamilton College.
                        The regard which all ought to cherish for the laudable objects of the Society & the respect due to
                            the names composing it, give to the honor conferred on me a value of which I am very sensible, & I beg you to
                            communicate to the Society the acknowledgments due from me.
                        The Institution having been already tested by its fruits, cannot fail to flourish more & more under
                            the auspices of its own example, and to obtain the public favor which I join its other friends in wishing for it. To
                            yourselves Gentlemen, I tender my respects, and my cordial salutations
                        
                            
                                J. M
                            
                        
                    